Exhibit 10.3

 

INTELLECTUAL PROPERTY SECURITY AGREEMENT

 

This INTELLECTUAL PROPERTY SECURITY AGREEMENT, dated as of June 20, 2016 (the
“Agreement”), between WESTERN ALLIANCE BANK, an Arizona corporation (“Lender”),
and VIVEVE, INC., a Delaware corporation (“Grantor”), is made with reference to
the Loan and Security Agreement, dated as of June 20, 2016 (as amended from time
to time, the “Loan Agreement’), by and among Lender, Grantor and VIVEVE MEDICAL,
INC, a Delaware corporation. Terms defined in the Loan Agreement have the same
meaning when used in this Agreement.

 

For good and valuable consideration, receipt of which is hereby acknowledged,
Grantor hereby covenants and agrees as follows:

 

To secure the Obligations under the Loan Agreement, Grantor grants to Lender a
security interest in all right, title, and interest of Grantor in any of the
following, whether now existing or hereafter acquired or created in any and all
of the following property (collectively, the “Intellectual Property
Collateral”):

 

(a)     copyright rights, copyright applications, copyright registrations and
like protections in each work or authorship and derivative work thereof, whether
published or unpublished and whether or not the same also constitutes a trade
secret, now or hereafter existing, created, acquired or held (collectively, the
“Copyrights”), including the Copyrights described in Exhibit A;

 

(b)     trademark and servicemark rights, whether registered or not,
applications to register and registrations of the same and like protections, and
the entire goodwill of the business of Borrower connected with and symbolized by
such trademarks (collectively, the “Trademarks”), including the Trademarks
described in Exhibit B;

 

(c)     patents, patent applications and like protections including without
limitation improvements, divisions, continuations, renewals, reissues,
extensions and continuations-in-part of the same (collectively, the “Patents”),
including the Patents described in Exhibit C;

 

(d)     mask work or similar rights available for the protection of
semiconductor chips or other products (collectively, the “Mask Works”);

 

(e)     trade secrets, and any and all intellectual property rights in computer
software and computer software products;

 

(f)     design rights;

 

(g)     claims for damages by way of past, present and future infringement of
any of the rights included above, with the right, but not the obligation, to sue
for and collect such damages for said use or infringement of the intellectual
property rights identified above;

 

(h)     licenses or other rights to use any of the Copyrights, Patents,
Trademarks, or Mask Works, and all license fees and royalties arising from such
use to the extent permitted by such license or rights;

 

(i)     amendments, renewals and extensions of any of the Copyrights,
Trademarks, Patents, or Mask Works; and

 

(j)     proceeds and products of the foregoing, including without limitation all
payments under insurance or any indemnity or warranty payable in respect of any
of the foregoing.

 

The rights and remedies of Lender with respect to the security interests granted
hereunder are in addition to those set forth in the Loan Agreement, and those
which are now or hereafter available to Lender as a matter of law or equity.
Each right, power and remedy of Lender provided for herein or in the Loan
Agreement, or now or hereafter existing at law or in equity shall be cumulative
and concurrent and shall be in addition to every right, power or remedy provided
for herein, and the exercise by Lender of any one or more of such rights, powers
or remedies does not preclude the simultaneous or later exercise by Lender of
any other rights, powers or remedies.

 

[Balance of Page Intentionally Left Blank]

 

 
1

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

GRANTOR:

LENDER:

VIVEVE, INC., a Delaware corporation


By:        /s/ Scott Durbin                    


Name:  Scott Durbin                           


Title:    CFO                                         

WESTERN ALLIANCE BANK, an Arizona corporation


By:        /s/ Bill Wickline                                           


Name:  Bill Wickline                                                  


Title:    VP, Director of Portfolio Management     

 

 

Address for Notices:
150 Commercial Street

Sunnyvale, CA 94086

Attn: Chief Financial Officer

 

Address for Notices:
Attn: 55 Almaden Boulevard, Suite 100
San Jose, California 95113
Tel: (408) 556-6501
Fax:(408) 282-1681

 

 

 

 

[Signature Page to Intellectual Property Security Agreement]

  

 
2

--------------------------------------------------------------------------------

 

 

Exhibit A

 

Copyrights

 

Please Check if No Copyrights Exist X

 

 

Type of

Work:

Title:

International

Standard Serial

Number (ISSN):

Registration

Number:

Filing

Date:

Pre-

registered?

                                                                               
                                                                           

 

 
3

--------------------------------------------------------------------------------

 

 

Exhibit B

 

trademarks

 

Please Check if No Trademarks Exist □

 

 

Mark / Title:

U.S. Serial Number:

U.S. Registration

Number:

USPTO Reference

Number:

Filing

Date:

                                                                               
                                                 

 

 
4

--------------------------------------------------------------------------------

 

 

Exhibit C

 

patents

 

Please Check if No Patents Exist □

 

 

Title:

Patent Number:

Application Serial

Number:

Issued or

Published?

Issue Date:

                                                                               
                                                           

 

 

5